OPINION OF THE COURT
Per Curiam.
Stanton Karnbad has submitted an affidavit dated October *22317, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Karnbad was admitted to the practice of law by the Appellate Division of the Supreme Court, First Judicial Department, on March 20, 1950. By order of that court dated October 25, 1961, the respondent’s name was stricken from the roll of attorneys and counselors-at-law based upon his resignation. The respondent was reinstated by that court on April 17,1980.
Mr. Karnbad acknowledges that he is currently the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning two complaints alleging, inter alia, that he converted escrow funds amounting to $15,000 and $11,000, respectively, to his own use.
Mr. Karnbad indicates that he could not successfully defend himself on the merits against the charges outlined above, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The Grievance Committee for the Ninth Judicial District has recommended that the resignation be accepted. Under the circumstances herein, the resignation of Stanton Karnbad as a member of the Bar is accepted and directed to be filed. Mr. Karnbad is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Sullivan, JJ., concur.
Ordered that the resignation of Stanton Karnbad is accepted and is directed to be filed; and it is further,
Ordered that effective immediately, Stanton Karnbad is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Stanton Karnbad shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law §90, effective immediately, Stanton Karnbad is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as *224an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.